DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 05/06/2022 has been entered.
Disposition of claims: 
Claims 3-4, 6, 14, and 21-22 have been canceled.
Claims 26-27 have been added.
Claims 1-2, 5, 7-13, 15-20, and 23-27 are pending.
Claims 1, 5, 10-12, 15-16, and 20 have been amended.
The amendments of claims 1, 5, 10-12, 15-16, and 20 overcome: 
the provisional rejections of claims 1-3, 5, 7-8, 16-19, and 23-25 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 17-19 of copending Application No. 17/060,104 (hereafter Application ‘104), 
the provisional rejections of claims 1-3, 5, 7-8, 16-20, and 23-25 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 17-20 of copending Application No. 16/246,708 (the claims filed on 10/08/2021, hereafter Application ‘708), 
the rejections of claims 1-3, 5, 10, 16-18, and 24 under 35 U.S.C. 102(a)(1) as being anticipated by Oshiyama et al. (JP 2008/210941 A, machine translated English document is referred to, hereafter Oshiyama), 
the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (JP 2008/210941 A, machine translated English document is referred to).
the rejections of claims 1-3, 5, 10, 13, and 24 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (JP 2008/210941 A, machine translated English document is referred to), and 
the rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (JP 2008/210941 A, machine translated English document is referred to) in view of Kai et al. (US 2010/0187977 A1, hereafter Kai) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the paragraphs under “Claim Rejections – AIA  35 U.S.C. § 102” of pages 52-53 of the reply filed 05/06/2022 regarding the rejections of claims 1-3, 5, 10, 16-18, and 24 under 35 U.S.C. 102(a)(1) by Oshiyama, the rejection of claim 20 under 35 U.S.C. 103 over Oshiyama, the rejections of claims 1-3, 5, 10, 13, and 24 under 35 U.S.C. 103 over Oshiyama, and the rejection of claim 19 under 35 U.S.C. 103 over Oshiyama/Kai set forth in the Office Action of 06/16/2021 have been considered. 
Applicant argues that the cyclopropyl group of Oshiyama cannot read on amended claim 1.
Those rejections have been withdrawn; however, new grounds of rejections under 35 U.S.C. 103 over Oshiyama are applied in this Office Action.
Oshiyama discloses Compound 47 ([117]) wherein the phenyl ring of the phenylimidazole ligand include cyclopropyl ring. The only difference between the Compound 47 and the claimed first compound of the amended claims is that the Compound 47 of Oshiyama include the structure corresponding to Applicant’s Formula 1, 
    PNG
    media_image1.png
    142
    174
    media_image1.png
    Greyscale
, wherein n is 1, while the amended claims require n is an integer from 2 to 10.
A compound having the same structure as the Compound 47 of Oshiyama except the cycloalkyl ring size is a homolog – a compound differing regularly by the successive addition of the same chemical groups, in the present instance, –CH2–, of the Compound 47 of Oshiyama, wherein the cycloalkyl ring is cyclopropyl. 
With respect to homologs, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified the Compound 47 of Oshiyama such that the cycloalkyl is cyclobutyl, cyclopentyl, cyclohexyl, … , or cyclodecanyl. This would lead to the Modified Compound 47 of Oshiyama, wherein the cyclopropyl ring is changed to any one of cyclobutyl, cyclopentyl, cyclohexyl, … , and cyclodecanyl. A compound having same structure as the Modified Compound 47 of Oshiyama would be a homolog of the Compound 47 of Oshiyama. One of ordinary skill in the art would expect that the compound having each respective structure would act in similar manner.
The amendment necessitates new grounds of rejections, rendering this Office Action Final.
Applicant’s arguments see the third paragraph of page 52 through the first paragraph of page 59 of the reply filed 05/06/2022 regarding the provisional rejections of claims 1-3, 5, 7-8, 16-20, and 23-25 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 17-20 of Application ‘159, the rejections of claims 1-3, 5, 8-12, 15-20, and 24 under 35 U.S.C. 103 as being unpatentable over Boudreault, the rejections of claims 1-3, 5, 7-12, 14-18, 20, and 23-25 under 35 U.S.C. 103 as being unpatentable over Xia ‘795/Takizawa/Wang/Ionkin/Boudreault, and the rejections of claims 16-19 under 35 U.S.C. 103 over Xia ‘795/Takizawa/Wang/Ionkin/Boudreault/Kai set forth in the Office Action of 06/16/2021 have been considered. 
Applicant argues that the options for ligand L1 cannot read on a phenylquinoline or phenylisoquinoline ligand because Ra’ is not included in the list of substituents which can be optionally joined or fused to form a ring.
Respectfully, the Examiner does not agree.
Applicant amended independent claims 1, 16, and 20 to recite “R’, R”, Ra, Ra’, Rb, Rc, and Rd are each independently a hydrogen or a substituent selected from the group consisting of … halide, alkyl, cycloalkyl, … alkenyl, and combinations thereof; wherein any two adjacent substituents of Ra, Rb, Rc, and Rd are optionally fused or joined to form a ring or form a multidentate ligand; …”
As written, the claims are silent about fused ring formation of adjacent substituents Ra’. However, merely being silent does not prevent adjacent substituents Ra’ forming a joined or fused ring because the amended claims do not claim that adjacent substituents Ra’ do not form a fused ring.
Furthermore, the instant specification ([0074]) recites “L1 … are each independently selected from the group consisting of: …

    PNG
    media_image2.png
    293
    145
    media_image2.png
    Greyscale
… ; 
where … each Ra, … are each independently a hydrogen or a substituent selected from the group consisting of … halide, alkyl, cycloalkyl, … alkenyl, … and combinations thereof; where any two adjacent substituents of Ra, Rb … are optionally fused or joined to form a ring …”.
According to the specification, the adjacent substituents of the pyridine ring of a phenyl pyridine ligand L1 (i.e. “Ra” in the figure above. Note: Ra in the figure above corresponds to Ra’ of the amended claims) can be combinations of alkyl and alkenyl groups, wherein the adjacent Ra groups can form a fused ring. 
Under the broadest reasonable interpretation in light of specification, the adjacent substituents of the pyridine ring of a phenylpyridine ligand can form a fused benzene ring such that the pyridine ring becomes a quinoline or isoquinoline ring. Thus, the amended claims encompass the ligand L1 which has a ligand backbone structure of phenylquinoline or phenylisoquinoline. Because the ligand whose backbone structure is phenylquinoline or phenylisoquinoline reads on the limitations of the amended claims, the outstanding provisional rejections over Application ‘159, the outstanding rejections under 35 U.S.C. 103 over Boudreault, and the outstanding rejections under 35 U.S.C. 103 over Xia ‘795 are maintained.
For at least these reasons, the applicant’s argument is not found to be persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 7-8, 16-20, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 17-20 of copending Application No. 16/785,159 (the claims filed on 12/10/2021, hereafter Application ‘159). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-2, 5, 7-8, 16-20, and 23-25, Application ‘159 discloses a compound (Formula I in claims 1, 17, and 19).
Application ‘159 exemplifies the following compound (claim 14) which meets all the limitations of Formula I of the claims 1, 17, and 19 of Application ‘159.

    PNG
    media_image3.png
    272
    629
    media_image3.png
    Greyscale

The Compound of claim 14 of Application '159 has identical structure as the first compound of the instant claim 1, wherein the first compound has a formula Ir(L1)2(L2)1, wherein L1 is 
    PNG
    media_image4.png
    269
    133
    media_image4.png
    Greyscale
, wherein each X1 to X13 are carbon; Ra’ is a combination of hydrogen, halide (fluorine), alkyl, cycloalkyl (cyclopentyl), and alkenyl (See substituents each enclosed by the dashed loop of Ra’(1) and the dashed box of Ra’(2) in the figure above. Each substituent reads on the limitation of Ra’ of the instant claim); at least one Ra’ present in the first compound includes at least one substituent R of Formula I, wherein R1 is fully fluorinated moiety of alkyl; R2 is hydrogen; L is an organic linker (methylene); and n is 3.
Application ‘159 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein an organic layer which contains a compound of Formula I and a host material (claim 17).
Application ‘159 does not disclose a specific organic light emitting device comprising the Compound of claim 14 of Application ‘159; however, Application ‘159 does teach the organic light emitting device of claim 17 can comprise the compound of Formula I of Application ‘159 (claim 17). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified Compound of claim 14 of Application ‘159 by using it to make the organic layer of an organic light emitting device of claim 17 of Application ‘159, as taught by Application ‘159.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the disclosed organic layer materials of Application ‘159 in the organic light emitting device of Application ‘159 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound of claim 14 of Application ‘159 to be used as the material of the organic layer of an organic light emitting device of Application ‘159 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides Modified organic light emitting device of Application ‘159, wherein the device comprises an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein the organic layer contains the First Compound of claim 14 of Application ‘159 and a host material.
The organic layer is equated with a composition.
The composition comprising the First Compound of claim 14 of Application ‘159 reads on the claimed limitations above but fails to teach that the First compound is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature; and the first compound is capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
It is reasonable to presume that the First Compound of claim 14 of Application ‘159 is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature; and the first compound is capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses that the first compound of the invention is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature in the instant specification ([062]) and capable of emitting light from a triplet excited state to a ground singlet state at room temperature ([067]).
The First Compound of claim 14 of Application ‘159 has identical structure as Applicant’s embodiments of the first compound described in the instant specifications ([062]-[066], [068]-[071]).
Therefore, the First Compound of claim 14 of Application ‘159 is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature and capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the First Compound of claim 14 of Application ‘159 is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The composition comprising the First Compound of claim 14 of Application ‘159 reads on all the limitations of claims 1-2, 5, 7-8, and 23-25.
The Modified organic light emitting device of Application ‘159, wherein the device comprises an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein the organic layer contains the First Compound of claim 14 of Application ‘159 and a host material, meeting all the limitations of claims 16-17. It is noted that the First Compound emits a phosphorescent light in the device structure as outlined above such that the First Compound is equated with an emissive dopant; and the organic later is equated with an emissive layer.
The Modified organic light emitting device of Application ‘159 does not have specific host material required in the instant claim 19; however, Application ‘159 does teach that bis(N-carbazolyl)dibenzothiophene (shown below) can be used as the host of the device of Application ‘159 (claim 18).

    PNG
    media_image5.png
    202
    381
    media_image5.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified organic light emitting device of Application ‘159 by substituting the host material with bis(N-carbazolyl)dibenzothiophene.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the disclosed host materials in the organic light emitting device of Application ‘159 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of bis(N-carbazolyl)dibenzothiophene would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified organic light emitting device of Application ‘159 (2), wherein the device comprises an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein the organic layer contains the First Compound of claim 14 of Application ‘159 and a host material bis(N-carbazolyl)dibenzothiophene, meeting all the limitations of claims 18-19.
The Application ‘159 does not disclose a specific consumer product comprising the Modified organic light emitting device of Application ‘159; however, Application ‘159 does teach the organic light emitting device of Application ‘159 can be used for a consumer product of a flat panel display (claim 20).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified organic light emitting device of Application ‘159 by using it to make a consumer product of a flat panel display as taught by Application ‘159.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the disclosed organic light emitting device of Application ‘159 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a flat panel display would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified flat panel display comprising the Modified organic light emitting device of Application ‘159, meeting all the limitations of claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5, 7-13, 15-20, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 16, and 20, Applicant claims a first compound comprising a ligand selected from the claimed ligand structures, wherein the ligand includes the substituent R represented by Formula I, as shown below.

    PNG
    media_image6.png
    147
    179
    media_image6.png
    Greyscale

The structure comprises a dashed line attached to the variable L; however, the claims do not claim the limitation of the dashed line. It is unclear what kind of connection is required at the position of the dashed line. For example, it is unclear whether the dashed line represents a single bond, a double bond, a triple bond, a direct bond between the first ligand and the organic linker L, an indirect bond through the substituent of the organic linker L, or an interaction by Van der Waals force or electrostatic force without any chemical bond.
For the purpose of prosecution, the Examiner interprets the limitation to mean a direct chemical bond.
Regarding claims 2, 5, 7-13, 15, 17-19, and 23-27, claims 2, 5, 7-13, 15, 17-19, and 23-27 are rejected due to the dependency from claims 1, 16, and 20.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 8, 10, 13, 16-18, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (JP 2008/210941 A, machine translated English document is referred to).
Regarding claims 1-2, 5, 8, 10, 13, 16-18, and 24, Oshiyama discloses an organic light emitting device comprising a metal complex of formula (2), wherein the metal complex having a substituent represented by formula (1) ([027]-[030]).

    PNG
    media_image7.png
    280
    425
    media_image7.png
    Greyscale

In formula (1), R1-R5 can be hydrogen or a substituent ([029]).
In formula (2), Z11 can be an atomic group for forming an aromatic hydrocarbon ring; Z12 can be an atomic group for forming an aromatic heterocyclic ring; at least one rings of Z11 and Z12 has a substituent of formula (1); Y11-Y13 can be C or N; M01 can be an element of Group 8 to 10 ([031]).
Oshiyama exemplifies an organic light emitting device (organic EL device 1-10 in [276], [285], and Table 1) comprising an anode (ITO), an emission layer, and a cathode (Al), wherein the emission layer comprising a compound (Compound 48 in [117]) as the emitting dopant and a compound as the host (Compound H-4 in [147]).
Oshiyama exemplifies Compound 47 ([117]).

    PNG
    media_image8.png
    308
    584
    media_image8.png
    Greyscale

Oshiyama does not discloses a specific organic light emitting device comprising Compound 47; however, Oshiyama does teach the compound of Oshiyama can be used as the emitter of the organic light emitting device of Oshiyama ([027]-[031]; [134]; and example organic EL device 1-10 in [276], [285], and Table 1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light emitting device of Oshiyama (EL device 1-10) by substituting the light emitting dopant Compound 48 with Compound 47, as taught by Oshiyama.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the disclosed light emitting dopant of the disclosed organic light emitting device of Oshiyama would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound 47 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The Modified organic light emitting device of Oshiyama comprises an anode (ITO), an emission layer, and a cathode (Al), wherein the emission layer comprising a compound (Compound 47) as the emitting dopant and a compound as the host (Compound H-4), wherein the emission layer is a composition.
The Compound 47 of Oshiyama has similar structure as the first compound of claim 1. The only difference between the Compound 47 of Oshiyama and the claimed first compound is that the Compound 47 of Oshiyama includes the structure corresponding to Applicant’s Formula 1, wherein n is 1, while the instant claim requires n to be an integer from 2 to 10.
A compound having the same structure as the Compound 47 of Oshiyama except the cycloalkyl ring size is a homolog – a compound differing regularly by the successive addition of the same chemical groups, in the present instance, –CH2–, of the Compound 47 of Oshiyama, wherein the cycloalkyl ring is cyclopropyl. 
With respect to homologs, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified the Compound 47 of Oshiyama such that the cycloalkyl is cyclobutyl, cyclopentyl, cyclohexyl, … , or cyclodecanyl. This would lead to the Modified Compound 47 of Oshiyama, wherein the cyclopropyl ring is any one of cyclobutyl, cyclopentyl, cyclohexyl, … , and cyclodecanyl. A compound having same backbone structure as the Compound 47 of Oshiyama except that the cyclopropyl group is modified to a cyclopentyl group would be a homolog of the Compound 47 of Oshiyama. One of ordinary skill in the art would expect that the compound having each respective structure would act in similar manner.

    PNG
    media_image9.png
    314
    656
    media_image9.png
    Greyscale

The Modified Compound 47 of Oshiyama has identical structure as the first compound of the instant claim 1, wherein the first compound has a formula Ir(L1)2(L2), wherein L1 and L2 are each 
    PNG
    media_image10.png
    257
    253
    media_image10.png
    Greyscale
, wherein each X1 to X13 are carbon; Ra are each hydrogen; Rb are each hydrogen and alkyl; Rc are each hydrogen, halide (fluorine), alkyl, cycloalkyl (cyclopentyl), or combinations thereof. At least one Rc present in the first compound includes at least one substituent R of Formula I, wherein R1 is partially fluorinated moiety of alkyl; R2 is hydrogen; L is a direct bond; and n is 3.
The modification also provides a Modified organic light emitting device of Oshiyama comprising an anode (ITO), an emission layer, and a cathode (Al), wherein the emission layer comprising the Modified Compound 47 of Oshiyama as the emitting dopant and a compound as the host (Compound H-4 in [147]), wherein the emission layer is a composition.
The composition comprising the Modified Compound 47 of Oshiyama reads on the claimed limitations above but fails to teach that the First compound is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature; and the first compound is capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
It is reasonable to presume that the Modified Compound 47 of Oshiyama is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature; and the first compound is capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses that the first compound of the invention is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature in the instant specification ([062]) and capable of emitting light from a triplet excited state to a ground singlet state at room temperature ([067]).
The Modified Compound 47 of Oshiyama has identical structure as Applicant’s embodiments of the first compound described in the instant specifications ([062]-[066], [068]-[071]).
Therefore, the Modified Compound 47 of Oshiyama is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature and capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Modified Compound 47 of Oshiyama is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The first compound (Modified Compound 47 of Oshiyama) is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature and emitting light from a triplet excited state to a ground singlet state at room temperature, because the Modified Compound 47 of Oshiyama is an emitting dopant of the Modified organic light emitting device of Oshiyama; thus, the composition of Oshiyama reads on all the limitations of claims 1-2, 5, 8, 10, and 24.
Applicant recites “Ir(L1)2(L2)” in claim 13; however, the claim does not require L1 and L2 to be different from each other; therefore, the Modified Compound 47 of Oshiyama reads on all the limitations of claim 13.
The Modified organic light emitting device of Oshiyama reads on all the limitations of claims 16-18.
Regarding claim 20, the composition of Oshiyama and the Modified organic light emitting device of Oshiyama reads on all the limitations of claims 1-3, 5, 10, 13, 16-18, and 24, as outlined above.
The Modified organic light emitting device of Oshiyama comprises an anode (ITO), an emission layer, and a cathode (Al), wherein the emission layer comprising the Modified Compound 47 of Oshiyama as the emitting dopant and a compound as the host (Compound H-4 in [147]), wherein the emission layer is a composition.
Oshiyama does not disclose a specific consumer product comprising the Modified organic light emitting device of Oshiyama; however, Oshiyama does teach that the organic light emitting device of Oshiyama can be used to make a light or interior or exterior illumination (“a light source for illumination” or “a domestic lighting” in [258]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified organic light emitting device of Oshiyama by using it to make a consumer product of a light for interior or exterior illumination, as taught by Oshiyama.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the organic light emitting device in the consumer product would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a light for interior or exterior illumination.
The modification provides a light for interior or exterior illumination comprising the Modified organic light emitting device of Oshiyama, meeting all the limitations of claim 20.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (JP 2008/210941 A, machine translated English document is referred to) as applied to claims 1-2, 5, 8, 10, 13, 16-18, 20, and 24 above, further in view of Kai et al. (US 2010/0187977 A1, hereafter Kai).
Regarding claim 19, the composition of Oshiyama and the Modified organic light emitting device of Oshiyama reads on all the limitations of claims 1-2, 5, 8, 10, 13, 16-18, 20, and 24, as outlined above.
The Modified organic light emitting device of Oshiyama comprises an anode (ITO), an emission layer, and a cathode (Al), wherein the emission layer comprising the Modified Compound 47 of Oshiyama as the emitting dopant and a compound as the host (Compound H-4 in [147]), wherein the emission layer is a composition.
Oshiyama does not discloses a specific host material as required in the instant claim 19; however, Oshiyama does teach that a carbazole derivative can be used as the host ([144]).
Kai discloses an organic light-emitting device wherein the emission layer comprises indolocarbazole derivative compound (formulas (1)-(3) in [019]). The exemplified compound of Kai (Compound (3) in [038]).
 
    PNG
    media_image11.png
    288
    572
    media_image11.png
    Greyscale

Kai teaches that the organic light-emitting device of the invention comprising the indolocarbazole derivative compound provides high efficiency with good driving stability ([018]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified organic light-emitting device of Oshiyama by using Compound (3) of Kai as the host material of the emission layer of the device, based on the teaching of Oshiyama and Kai.
The motivation of doing so would have been to provide high efficiency with good driving stability, as taught by Kai.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The resultant organic light emitting device comprises an anode (ITO), an emission layer, and a cathode (Al), wherein the emission layer comprising the Modified Compound 47 of Oshiyama as the emitting dopant and Compound (3) of Kai as the host, meeting all the limitations of claims 16-19.

Claims 1-2, 5, 8-12, 15-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al. (US 2016/0104848 A1, hereafter Boudreault).
Regarding claims 1-2, 5, 8-11, 15-19, and 24, Boudreault discloses a first compound functioning as a phosphorescent emitter of an organic light emitting device at room temperature ([045]). 
Boudreault exemplifies a first compound, Ir(LA30)2(LB2) ([081], claim 24) as shown below.

    PNG
    media_image12.png
    291
    564
    media_image12.png
    Greyscale

The Compound Ir(LA30)2(LB2) wherein two CF3 groups are substituted at positions 2 and 5 of the cyclopentyl group as shown above.
However, Boudreault teaches that by having at least one carbon atom between the fluorine atom and the first aromatic ring in the first compound, an organic light emitting device comprising the first compound as an emitter provides higher external quantum efficiency and better device stability ([016], [149], Inventive Device Example 1 comprising Compound 453 vs. Comparative Device Example 1 comprising Comparative Compound 1 in Tables 1 and 2).
In the general formula of Boudreault (Ra can be a combination of alkyl, cycloalkyl, and halide groups in [064]), the substitution position of CF3 can be any position of the (cyclo)alkyl bonded to the aromatic ring of the ligand including the position 1 of the cycloalkyl substitution group, because the teaching of Boudreault does not limit the substitution position as long as there is at least one carbon atom between the fluorine atom and the first aromatic ring ([016]).
Furthermore, Boudreault exemplifies a ligand (at least ligands LA1, LA3, LA6 in [078]) having a substituent group R, wherein the R group includes at least one CF3 group substituted at the position 1 of the R group. That is, Boudreault exemplifies substitution position 1 for substituting CF3 group. 
Additionally, the first compound Ir(LA30)2(LB2) is one of position isomers with similar compounds in which the other position isomer, wherein the substitution position of one of CF3 groups (i.e. CF3 groups are substituted 1 and 2 substitution positions of the cyclopentyl group as shown in the figure below), meets the claim limitation. 
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the first compound Ir(LA30)2(LB2) by changing the substitution position of one of CF3 groups such that the CF3 groups are substituted at the substitution positions 1 and 2 of the cyclopentyl group of the compound. A compound in which the substitution position of the CF3 group would represent a position isomer of the first compound Ir(LA30)2(LB2). One of ordinary skill in the art would expect that having each respective structure would act in similar manner.

    PNG
    media_image13.png
    342
    577
    media_image13.png
    Greyscale


The modified first compound of Boudreault (i.e. Position isomer of Ir(LA30)2(LB2)) has identical structure as the first compound of the instant claim 1, wherein the first compound has a formula Ir(L1)2(L2)1, wherein L1 is 
    PNG
    media_image4.png
    269
    133
    media_image4.png
    Greyscale
, wherein each X1 to X13 are carbon; Ra’ is a combination of hydrogen, halide (fluorine), alkyl, cycloalkyl (cyclopentyl), and alkenyl (See substituents each enclosed by the dashed loop of Ra’(1) and the dashed box of Ra’(2) in the figure above. Each substituent reads on the limitation of Ra’ of the instant claim); at least one Ra’ present in the first compound includes at least one substituent R of Formula I, wherein R1 is fully fluorinated moiety of alkyl; R2 is hydrogen, halide, alkyl, or combination thereof; L is a direct bond; and n is 3.
Boudreault discloses an organic light emitting device (“Inventive Device Example 1” in [144] and Table 1) comprising an anode (ITO), an organic layer (“emissive layer”) comprising a first compound of Compound 453 as a phosphorescent emitter and Compound H as a host, and a cathode (Al).
Boudreault does not exemplify a specific organic light emitting device comprising the Modified first compound of Boudreault; however, Boudreault does teach the compound of Boudreault can be used as the emissive dopant of the organic light emitting device of Boudreault ([084]-[085]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light emitting device of Boudreault (“Inventive Device Example 1” in [144] and Table 1) by substituting the phosphorescent emitter compound of Compound 453 with the Modified first compound of Boudreault, as taught by Boudreault.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitutions of the phosphorescent emitter compound would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B).
The modification provides the Modified organic light emitting device of Boudreault comprising an anode (ITO), an organic layer comprising the Modified first compound of Boudreault as a phosphorescent emitter and Compound H of Boudreault as a host, and a cathode (Al), wherein the material of the organic layer is equated with a composition of claim 1.
The composition comprising the Modified first compound of Boudreault reads on the claimed limitations above but fails to teach that the First compound is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature; and the first compound is capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
It is reasonable to presume that the Modified first compound of Boudreault is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature; and the first compound is capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses that the first compound of the invention is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature in the instant specification ([062]) and capable of emitting light from a triplet excited state to a ground singlet state at room temperature ([067]).
The Modified first compound of Boudreault has identical structure as Applicant’s embodiments of the first compound described in the instant specifications ([062]-[066], [068]-[071]).
Therefore, the Modified first compound of Boudreault is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature and capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the XX is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The Modified organic light emitting device of Boudreault reads on all the limitations of claims 1-2, 5, 8-11, 15, and 24.

    PNG
    media_image14.png
    271
    502
    media_image14.png
    Greyscale


The organic light emitting device reads on all the limitations of claims 16-19. 
Regarding claim 12, the Modified composition of Boudreault and the Modified organic light emitting device of Boudreault read on all the features of claims 1-2, 5, 8-11, 15-19, and 24, as outlined above. 
The right ligand of the Modified first compound of Boudreault is not in the list of the claimed ligands of claim 12.
However, Boudreault does teach phenylpyridine ligand as an example of L2 ligand of the first compound of Ir(L1)2(L2) of Boudreault ([070]). An unsubstituted phenylpyridine ligand (a.k.a. ppy) is a known ligand of an iridium complex used as the emitter of an organic light emitting device (at least the first compound in Table A of page 50).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have further modified the Modified compound of Boudreault by substituting the right ligand of the first compound with a phenylpyridine ligand, as taught by Boudreault.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitutions to a known ligand would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structure to be used to make an organic light emitting device.
The resultant compound has the following structure.

    PNG
    media_image15.png
    323
    668
    media_image15.png
    Greyscale

Regarding claim 20, the Modified composition of Boudreault and the Modified organic light emitting device of Boudreault read on all the features of claims 1-2, 5, 8-11, 15-19, and 24, as outlined above. 
The device comprises an anode (ITO), an organic layer comprising the Modified first compound of Boudreault as a phosphorescent emitter and Compound H as a host, and a cathode (Al).
Boudreault does not disclose a specific consumer product comprising the Modified organic light-emitting device of Boudreault. 
However, Boudreault does teach that the organic light emitting device of Boudreault (“embodiments of the invention”) can be incorporated into a consumer product of a flat panel display ([030]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have further modified the Modified organic light emitting device of Boudreault by incorporating the device into a consumer product of a flat panel display, as taught by Boudreault.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structure to be used to make a flat panel display.
The resultant consumer product is a flat panel display comprising the Modified organic light emitting device of Boudreault, meeting all the limitations of claim 20.

Claims 1-2, 5, 7-12, 15-18, 20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2013/0299795 A1, hereafter Xia ‘795) in view of Takizawa et al. (US 2012/0153816, hereafter Takizawa), Wang et al. (“Highly efficient electroluminescent materials based on fluorinated organometallic iridium compounds”, Appl. Phys. Lett. 2001, Vol. 79, page 449-451, hereafter Wang), Ionkin et al. (US 2006/0054861 A1, hereafter Ionkin), and Boudreault et al. (US 2016/0104848 A1).
Regarding claims 1-2, 5, 7-8, 10-12, 15-18, 20, and 23-25, Xia ‘795 discloses a photoluminescent metal complex comprising a ligand of Formula I ([003], [016]), wherein ring A can be 6-membered carbocyclic ring; RA can be hydrogen; RB can be an alkyl having at least 2 carbon atoms. 

    PNG
    media_image16.png
    392
    695
    media_image16.png
    Greyscale

Xia ‘795 exemplifies Compound II-30 ([060]) and Compound 28 ([059]).
Compound 28 of Xia ‘795 does not have a cycloalkyl ring at the substitution position 5 of the quinoline unit of the ligand; however, Xia ‘795 does teach that a cycloalkyl having at least 4 carbon atoms including a cyclopentylmethyl group and a isobutyl group can be alternative substituents at the position 5 of the quinoline unit ([016], [025], and Compound II-30 in [060]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified Compound 28 of Xia ‘795 by substituting the isobutyl group with a cyclopentylmethyl group, as taught by Xia ‘795.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both cyclopentylmethyl and isobutyl are exemplified substituents at the position 5 of the quinoline part of the ligand of Xia ‘795 (i.e. RB of Formula I in [048]). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are finite number of exemplified structures for the substituents at position 5 of the quinoline of the ligand of Xia ‘795 ([059]-[060]). The selection of cyclopentylmethyl group would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides Modified Compound 28 as shown below.

    PNG
    media_image17.png
    289
    616
    media_image17.png
    Greyscale

Xia ‘795 exemplifies an organic light emitting device comprising an anode (ITO), an emission layer comprising Compound 1 of Xia ‘795 as an emissive dopant and BAlq as a host, and a cathode (Al) ([124]-[125]).
Xia ‘795 does not exemplify a specific device comprising Compound II-30 (or Modified compound 28 of Xia ‘795); however, Xia ‘795 teaches that the compounds of Xia ‘795 can be used as an emissive dopant ([061], [070]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified Compound II-30 of Xia ‘795 (or the Modified compound 28 of Xia ‘795) by using it as the emissive dopant of the organic light emitting device of Xia ‘795, as taught by Xia ‘795.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the emissive dopants of Compound 1 with Compound II-30 (or Modified compound 28 of Xia ‘795) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound II-30 from exemplified emissive dopants would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides a Modified organic light emitting device of Xia ‘795 comprising an anode (ITO), an emission layer comprising Compound II-30 of Xia ‘795 (or Modified compound 28 of Xia ‘795) as an emissive dopant and BAlq as a host, and a cathode (Al).
Xia ‘795 does not exemplify a specific consumer product comprising the Modified organic light emitting device of Xia ‘795; however, Xia ‘795 does teach that the organic light emitting device of Xia ‘795 can be incorporated into a consumer product of flat panel display ([044]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified organic light emitting device of Xia ‘795 by incorporating the device into a flat panel display, as taught by Xia ‘795.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the organic light emitting devices would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a flat panel display.
The modification provides a Modified flat panel display comprising the Modified organic light emitting device of Xia ‘795.
Compound II-30 of Xia ‘795 (or Modified compound 28 of Xia ‘795) has similar structure as the claimed compound of the instant claim 1. The only difference is that the Compound II-30 of Xia ‘795 (or Modified compound 28 of Xia ‘795) does not include fluorine or a partially or fully fluorinated moiety substituted to the cyclopentylmethyl ring.
Takizawa discloses an organometallic complex used for an organic light emitting device, wherein the complex has a substituent group represented by formula (I) ([064]). The substituent group includes a saturated 5- to 8-membered ring (“Z”) and a quaternary carbon (the carbon substituted by R1 in formula (I)), wherein the substituent R1 can be an alkyl group.
Takizawa teaches that the saturated ring with a quaternary carbon provides sterically bulky but is more compactly and rigidly organized as compared with a chain group having the same number of atoms as the structure, which keeps an appropriate intermolecular distance and increases degree of order in the molecular arrangement; as a result a charge career mobility in the device and device efficiency are increased, and the drive voltage is reduced ([066], [076]-[077]).

    PNG
    media_image18.png
    103
    387
    media_image18.png
    Greyscale

Takizawa exemplifies Substituent structure a2 as shown above, wherein a methyl group is substituted to the quaternary carbon (i.e. position 2 in the figure above; [079]).
Takizawa does not exemplify a fluorine-substituted methyl group substituted to the quaternary carbon of the cyclopentylmethyl substituent structure; however, the R1 group of formula (I) Takizawa can be a substituted alkyl ([064], [070]).
Wang discloses a fluorinated organometallic iridium compound used as the emitter of an organic light emitting device (Title, Abstract, Fig. 1).
Wang teaches that conversion of C-H to C-F bond by fluorination reduces the rate of radiationless deactivation, enhances photoluminescence efficiency, provides better sublimation for thin film deposition, minimizes self-quenching; enhances electron mobility; and provides tunability of electroluminescent color (page 449, column 2, paragraph 2 through page 450, column 1, paragraph 1).
Ionkin discloses fluorinated organometallic iridium compound ([027]) used for an organic light emitting device ([082]-[083]).
Ionkin teaches that introduction of fluorine substituents into the ligands of the iridium complex increases stability and volatility of the complex, reduces non-radiative decay rate and self-quenching, and enhances luminescence efficiency ([074]).
Boudreault discloses an organometallic compound comprising at least one aromatic ring and at least one substituent R ([016]-[017]). Boudreault exemplifies an Ir(L1)2(L2) complex, wherein L1 is a phenylquinoline ligand substituted by Ra and Rb (shown below) and at least one of Ra and Rb includes at least one R ([066]-[069]).

    PNG
    media_image19.png
    338
    203
    media_image19.png
    Greyscale

Boudreault exemplifies an R group of alkyl wherein a CF3 group is substituted at the substitution position 2 of the alkyl (RA14 and RA28 of ligands LA14 and LA28 in [078]).
Boudreault teaches that by having at least one carbon atom between the fluorine atom and the first aromatic ring in the first compound, an organic light emitting device comprising the first compound as an emitter provides higher external quantum efficiency and better device stability ([015]-[016], [149], Inventive Device Example 1 comprising Compound 453 vs. Comparative Device Example 1 comprising Comparative Compound 1 in Tables 1 and 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified Compound II-30 of Xia ‘795 (or Modified compound 28 of Xia ‘795) by substituting a CF3 group at the substitution position 2 (See the substitution position in the figure of Compound II-30 of Xia ‘795 above; and the position corresponds to R1 of Applicant’s Formula I) of the cyclopentylmethyl group as taught by Wang, Ionkin, and Boudreault. 
The motivation of doing so would have been to provide 1) sterically bulky but is more compactly and rigidly organized as compared with a chain group having the same number of atoms as the structure, which keeps an appropriate intermolecular distance and increases degree of order in the molecular arrangement; as a result a charge career mobility in the device and device efficiency are increased, and the drive voltage is reduced, based on the teaching of Takizawa, 2) reduce the rate of radiationless deactivation, enhance photoluminescence efficiency, provide better sublimation for thin film deposition, minimize self-quenching; enhance electron mobility; and provide tunability of electroluminescent color, based on the teaching of Wang, 3) increase stability and volatility of the complex, reduces non-radiative decay rate and self-quenching, and enhance luminescence efficiency, based on the teaching of Ionkin, and 4) provide an organic light emitting device with higher external quantum efficiency and better device stability by having fluorine as a part of R group and having one carbon between the fluorine atom and the quinoline ring, based on teaching of Boudreault.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structure to be used to make an organic light emitting device.
The modification provides the following structure.

    PNG
    media_image20.png
    454
    881
    media_image20.png
    Greyscale

The First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) and (2) each has identical structure as the first compound of the instant claim 1, wherein the first compound has a formula Ir(L1)2(L2)1, wherein L1 is 
    PNG
    media_image4.png
    269
    133
    media_image4.png
    Greyscale
, wherein each X1 to X13 are carbon; Ra’ is a combination of hydrogen, halide (fluorine), alkyl, cycloalkyl (cyclopentyl), and alkenyl (See substituents each enclosed by the dashed loop of Ra’(1) and the dashed box of Ra’(2) in the figure above. Each substituent reads on the limitation of Ra’ of the instant claim); at least one Ra’ presents in the first compound includes at least one substituent R of Formula I, wherein R1 is fully fluorinated moiety of alkyl; R2 is hydrogen; L is an organic linker (methylene); and n is 3.
The modification also provides the organic light emitting device of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2) comprising an anode (ITO), an emission layer comprising the First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2) as an emissive dopant and BAlq as a host, and a cathode (Al), wherein the material of the emission layer is equated with the composition. 
The modification also provides the flat panel display of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2).
The composition (emission layer) comprising the First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2) reads on the claimed limitations above but fails to teach that the First compound is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature; and the first compound is capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
It is reasonable to presume that the First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2) is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature; and the first compound is capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses that the first compound of the invention is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature in the instant specification ([062]) and capable of emitting light from a triplet excited state to a ground singlet state at room temperature ([067]).
The First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) and (2) have identical structure as Applicant’s embodiments of the first compound described in the instant specifications ([062]-[066], [068]-[071], [073]-[078]).
The First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) has identical structure as Applicant’s specific example Ir(LA341)2(LC22) ([082]-[083]).
Therefore, the First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) and (2) are capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature and capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The composition comprising the First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) reads on all the limitations of claims 1-2, 5, 7-8, 10-11, 15, and 23-25.
The composition comprising the First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (2) reads on all the limitations of claims 1-2, 5, 7-8, 10, 12, and 23-25.
The organic light emitting device of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) and (2) read on all the limitations of claims 16-18. 
The flat panel display of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) and (2) read on all the limitations of claim 20.
Regarding claim 9, the composition and the organic light emitting device comprising the First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2) reads on all the limitations of claims 1-2, 5, 7-8, 10-12, 15-18, 20, and 23-25, as outlined above.
The first compound has only hydrogen substituted to the cyclopentyl ring of the compound.
Wang discloses a fluorinated organometallic iridium compound used as the emitter of an organic light emitting device (Title, Abstract, Fig. 1).
Wang teaches that conversion of C-H to C-F bond by fluorination reduces the rate of radiationless deactivation, enhances photoluminescence efficiency, provides better sublimation for thin film deposition, minimizes self-quenching; enhances electron mobility; and provides tunability of electroluminescent color (page 450, column 1, paragraph 1).
Ionkin discloses fluorinated organometallic iridium compound ([027]) used for an organic light emitting device ([082]-[083]).
Ionkin teaches that introduction of fluorine substituents into the ligands of the iridium complex increases stability and volatility of the complex, reduces non-radiative decay rate and self-quenching, and enhances luminescence efficiency ([074]).
Boudreault exemplifies an R group of cyclopentyl ring wherein the cyclopentyl ring is substituted by fluorine (LA33 - LA34 in [078]).
Boudreault teaches that by having at least one carbon atom between the fluorine atom and the first aromatic ring in the first compound, an organic light emitting device comprising the first compound as an emitter provides higher external quantum efficiency and better device stability ([015]-[016], [149], Inventive Device Example 1 comprising Compound 453 vs. Comparative Device Example 1 comprising Comparative Compound 1 in Tables 1 and 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2) by substituting at least one hydrogen substituted to the cyclopentyl ring of the compound with fluorine as taught by Wang, Ionkin, and Boudreault. 
The motivation of doing so would have been to provide 1) reduce the rate of radiationless deactivation, enhance photoluminescence efficiency, provide better sublimation for thin film deposition, minimize self-quenching; enhance electron mobility; and provide tunability of electroluminescent color, based on the teaching of Wang, 2) increase stability and volatility of the complex, reduces non-radiative decay rate and self-quenching, and enhance luminescence efficiency, based on the teaching of Ionkin, and 3) provide an organic light emitting device with higher external quantum efficiency and better device stability by having fluorine as a part of R group and having one carbon between the fluorine atom and the quinoline ring, based on teaching of Boudreault.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structure to be used to make an organic light emitting device.
The modification provides the first compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (3) or (4), wherein the compound has identical structure as the first compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2), respectively, but the cyclopentyl ring has at least one fluorine atom substituted, meeting all the limitations of claim 9.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2013/0299795 A1) in view of Takizawa et al. (US 2012/0153816), Wang et al. (“Highly efficient electroluminescent materials based on fluorinated organometallic iridium compounds”, Appl. Phys. Lett. 2001, Vol. 79, page 449-451), Ionkin et al. (US 2006/0054861 A1), and Boudreault et al. (US 2016/0104848 A1), as applied to claims 1-2, 5, 7-12, 15-18, 20, and 23-25 above, further in view of Kai et al. (US 2010/0187977 A1).
Regarding claims 16-19, the composition and the organic light emitting device comprising the First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2) reads on all the limitations of claim 1-2, 5, 7-12, 15-18, 20, and 23-25, as outlined above.
The organic light emitting device of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2) comprising an anode (ITO), an emission layer comprising the First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2) as an emissive dopant and BAlq as a host, and a cathode (Al), wherein the material of the emission layer is equated with the composition. 
The host compound BAlq does not meet the limitation of claim 19; however, Xia ‘795 does teach carbazole compound can be used as the host ([091]; and the last compound of page 36).
Kai discloses an organic light-emitting device wherein the emission layer comprises indolocarbazole derivative compound (formulas (1)-(3) in [019]). The exemplified compound of Kai (Compound (3) in [038]).
 
    PNG
    media_image11.png
    288
    572
    media_image11.png
    Greyscale

Kai teaches that the organic light-emitting device of the invention comprising the indolocarbazole derivative compound provides high efficiency with good driving stability ([018]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2) by using Compound (3) of Kai as the host material of the emission layer of the device, based on the teaching of Xia ‘795 and Kai.
The motivation of doing so would have been to provide high efficiency with good driving stability, as taught by Kai.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The resultant organic light emitting device comprises an anode (ITO), an emission layer comprising the First compound of Xia ‘795 as modified by Takizawa, Wang, Ionkin, and Boudreault (1) or (2) as an emissive dopant and Compound (3) of Kai as a host, and a cathode (Al), meeting all the limitations of claims 16-19.

Claims 1, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (US 2012/0153816) in view of Wang et al. (“Highly efficient electroluminescent materials based on fluorinated organometallic iridium compounds”, Appl. Phys. Lett. 2001, Vol. 79, page 449-451), Ionkin et al. (US 2006/0054861 A1, hereafter Ionkin), and Boudreault et al. (US 2016/0104848 A1).
Regarding claims 1, 10, and 13, Takizawa discloses an organometallic complex used for an organic light emitting device, wherein the complex has a substituent group represented by formula (I) ([064]). The substituent group includes a saturated 5- to 8-membered ring (“Z”) and a quaternary carbon (the carbon substituted by R1 in formula (I)), wherein the substituent R1 can be an alkyl group.
Takizawa exemplifies a compound (A-36 in [281]).

    PNG
    media_image21.png
    276
    556
    media_image21.png
    Greyscale

Takizawa exemplifies an organic light emitting device (Example 3-8 in [485], [470]-[472], and Table 3) comprising an anode (ITO), an emission layer comprising Compound A-36 of Takizawa as an emissive dopant and Compound H-2 of Takizawa ([469]) as a host, and a cathode (Al) ([124]-[125]).
Takizawa does not exemplifies a fluorine-substituted methyl group substituted to the quaternary carbon of the cyclopentylmethyl substituent structure; however, Takizawa does teach that the alkyl group R1 of formula (I) Takizawa can be substituted ([064], [070]).
Wang discloses a fluorinated organometallic iridium compound used as the emitter of an organic light emitting device (Title, Abstract, Fig. 1).
Wang teaches that conversion of C-H to C-F bond by fluorination reduces the rate of radiationless deactivation, enhances photoluminescence efficiency, provides better sublimation for thin film deposition, minimizes self-quenching; enhances electron mobility; and provides tunability of electroluminescent color (page 449, column 2, paragraph 2 through page 450, column 1, paragraph 1).
Ionkin discloses fluorinated organometallic iridium compound ([027]) used for an organic light emitting device ([082]-[083]).
Ionkin teaches that introduction of fluorine substituents into the ligands of the iridium complex increases stability and volatility of the complex, reduces non-radiative decay rate and self-quenching, and enhances luminescence efficiency ([074]).
Boudreault discloses an organometallic compound comprising at least one aromatic ring and at least one substituent R ([016]-[017]). 
Boudreault exemplifies an R group of alkyl wherein a CF3 group is substituted at the substitution position 2 of the alkyl (RA14 and RA28 of ligands LA14 and LA28 in [078]). 

    PNG
    media_image19.png
    338
    203
    media_image19.png
    Greyscale

Boudreault teaches that by having at least one carbon atom between the fluorine atom and the first aromatic ring in the first compound, an organic light emitting device comprising the first compound as an emitter provides higher external quantum efficiency and better device stability ([015]-[016], [149], Inventive Device Example 1 comprising Compound 453 vs. Comparative Device Example 1 comprising Comparative Compound 1 in Tables 1 and 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified Compound A-37 of Takizawa by substituting the hydrogen substituted to the methyl group at the quaternary carbon of the cycloalkyl substituent with fluorine as taught by Wang, Ionkin, and Boudreault. 
The motivation of doing so would have been to 1) reduce the rate of radiationless deactivation, enhance photoluminescence efficiency, provide better sublimation for thin film deposition, minimize self-quenching; enhance electron mobility; and provide tunability of electroluminescent color, based on the teaching of Wang, 2) increase stability and volatility of the complex, reduces non-radiative decay rate and self-quenching, and enhance luminescence efficiency, based on the teaching of Ionkin, and 3) provide an organic light emitting device with higher external quantum efficiency and better device stability by having fluorine as a part of R group and having one carbon between the fluorine atom and the first aromatic ring of the ligand, based on teaching of Boudreault.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structure to be used to make an organic light emitting device.
The modification provides the following structure.

    PNG
    media_image22.png
    269
    660
    media_image22.png
    Greyscale

The Compound of Takizawa as modified by Wang, Ionkin, and Boudreault has identical structure as the first compound of the instant claim 1, wherein the first compound has a formula Ir(L1)2(L2), wherein L1 and L2 are each 
    PNG
    media_image10.png
    257
    253
    media_image10.png
    Greyscale
, wherein each X1 to X13 are carbon; Ra are each hydrogen; Rb are each hydrogen and alkyl; Rc are each hydrogen, halide (fluorine), alkyl, cycloalkyl (cyclohexyl), or combinations thereof. At least one Rc present in the first compound includes at least one substituent R of Formula I, wherein R1 is fully fluorinated moiety of alkyl; R2 is hydrogen; L is an organic linker (methylene); and n is 4.
The modification also provides the Organic light emitting device of Takizawa as modified by Wang, Ionkin, and Boudreault comprising an anode (ITO), an emission layer, and a cathode (Al), wherein the emission layer comprising the Compound of Takizawa as modified by Wang, Ionkin, and Boudreault as the emitting dopant and the Compound H-2 of Takizawa as a host, wherein the emission layer is a composition.
The composition comprising the Compound of Takizawa as modified by Wang, Ionkin, and Boudreault reads on the claimed limitations above but fails to teach that the First compound is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature; and the first compound is capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
It is reasonable to presume that the Compound of Takizawa as modified by Wang, Ionkin, and Boudreault is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature; and the first compound is capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses that the first compound of the invention is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature in the instant specification ([062]) and capable of emitting light from a triplet excited state to a ground singlet state at room temperature ([067]).
The Compound of Takizawa as modified by Wang, Ionkin, and Boudreault has identical structure as Applicant’s embodiments of the first compound described in the instant specifications ([062]-[066], [068]-[071]).
Therefore, the Compound of Takizawa as modified by Wang, Ionkin, and Boudreault is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature and capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Compound of Takizawa as modified by Wang, Ionkin, and Boudreault is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The first compound of Takizawa as modified by Wang, Ionkin, and Boudreault is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature and emitting light from a triplet excited state to a ground singlet state at room temperature, because the Compound of Takizawa as modified by Wang, Ionkin, and Boudreault is an emitting dopant of the Organic light emitting device of Takizawa as modified by Wang, Ionkin, and Boudreault; thus, the composition of Takizawa as modified by Wang, Ionkin, and Boudreault reads on all the limitations of claims 1, 10, and 13 (Note that the composition of Takizawa as modified by Wang, Ionkin, and Boudreault reads on all the limitations of claims 1-2, 5, 7-8, 10, 13, and 23-25, and the Organic light emitting device of Takizawa as modified by Wang, Ionkin, and Boudreault reads on all the limitations of claims 16-18).

Claims 1 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al. (US 2015/0236276 A1, hereafter Boudreault ‘276) in view of Takizawa et al. (US 2012/0153816), Wang et al. (“Highly efficient electroluminescent materials based on fluorinated organometallic iridium compounds”, Appl. Phys. Lett. 2001, Vol. 79, page 449-451), Ionkin et al. (US 2006/0054861 A1), and Boudreault et al. (US 2016/0104848 A1, hereafter Boudreault ‘848).
Regarding claims 1 and 26-27, Boudreault ‘276 discloses a compound comprising a ligand LA of formula I of Boudreault ‘276 used as the phosphorescent emitting dopant of an organic light emitting device ([110]-[124]).
In the compounds of Boudreault ‘276, the substituent R3 of Formula (II) can be hydrogen, halogen, alkyl, cycloalkyl, or a combination thereof ([113]).
Boudreault ‘276 exemplifies Compound 6766, Ir(LA46)(LB43)(Table 3 on page 79; LA46 in [134] on page 9; LB43 in [136])

    PNG
    media_image23.png
    358
    733
    media_image23.png
    Greyscale


Boudreault ‘276 exemplifies an organic light emitting device comprising an anode (ITO), an emission layer comprising Compound 2881 of Boudreault ‘276 as an emissive dopant and BAlq as a host, and a cathode (Al) ([223]).
Boudreault ‘276 does not exemplify a specific device comprising Compound 6766; however, Boudreault ‘276 teaches that the compounds of Boudreault ‘276 can be used as an emissive dopant ([110]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified Compound 6766 of Boudreault ‘276 by using it as the emissive dopant of the organic light emitting device of Boudreault ‘276, as taught by Boudreault ‘276.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the emissive dopants of Compound 2881 with Compound 6766 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound 6766 from exemplified emissive dopants would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides a Modified organic light emitting device of Boudreault ‘276 comprising an anode (ITO), an emission layer comprising Compound 6766 of Boudreault ‘276 as an emissive dopant and BAlq as a host, and a cathode (Al).
Compound 6766 of Boudreault ‘276 has similar structure as the claimed compound of the instant claim 1. The only difference is that the Compound 6766 of Boudreault ‘276 does not include fluorine or a partially or fully fluorinated moiety substituted to the cyclopentyl ring.
Takizawa discloses an organometallic complex used for an organic light emitting device, wherein the complex has a substituent group represented by formula (I) ([064]). The substituent group includes a saturated 5- to 8-membered ring (“Z”) and a quaternary carbon (the carbon substituted by R1 in formula (I)), wherein the substituent R1 can be an alkyl group.
Takizawa teaches that the saturated ring with a quaternary carbon provides sterically bulky but is more compactly and rigidly organized as compared with a chain group having the same number of atoms as the structure, which keeps an appropriate intermolecular distance and increases degree of order in the molecular arrangement; as a result a charge career mobility in the device and device efficiency are increased, and the drive voltage is reduced ([066], [076]-[077]).

    PNG
    media_image24.png
    96
    381
    media_image24.png
    Greyscale

Takizawa exemplifies Substituent structure a1 as shown above, wherein a methyl group is substituted to the quaternary carbon (i.e. position 1 in the figure above; [079]).
Takizawa does not exemplify a fluorine-substituted methyl group substituted to the quaternary carbon of the cyclopentylmethyl substituent structure; however, the R1 group of formula (I) Takizawa can be further substituted ([064], [070]).
Wang discloses a fluorinated organometallic iridium compound used as the emitter of an organic light emitting device (Title, Abstract, Fig. 1).
Wang teaches that conversion of C-H to C-F bond by fluorination reduces the rate of radiationless deactivation, enhances photoluminescence efficiency, provides better sublimation for thin film deposition, minimizes self-quenching; enhances electron mobility; and provides tunability of electroluminescent color (page 449, column 2, paragraph 2 through page 450, column 1, paragraph 1).
Ionkin discloses fluorinated organometallic iridium compound ([027]) used for an organic light emitting device ([082]-[083]).
Ionkin teaches that introduction of fluorine substituents into the ligands of the iridium complex increases stability and volatility of the complex, reduces non-radiative decay rate and self-quenching, and enhances luminescence efficiency ([074]).
Boudreault ‘848 discloses an organometallic compound comprising at least one aromatic ring and at least one substituent R ([016]-[017]). 
Boudreault ‘848 exemplifies an R group of alkyl wherein a CF3 group is substituted at the substitution position 1 of the alkyl (RA1 and RA6 of ligands LA1 and LA6 in [078]).
Boudreault ‘848 teaches that by having at least one carbon atom between the fluorine atom and the first aromatic ring in the first compound, an organic light emitting device comprising the first compound as an emitter provides higher external quantum efficiency and better device stability ([015]-[016], [149], Inventive Device Example 1 comprising Compound 453 vs. Comparative Device Example 1 comprising Comparative Compound 1 in Tables 1 and 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified Compound 6766 of Boudreault ‘276 by substituting a CF3 group at the substitution position 1 (See the substitution position in the figure of Compound 6766 of Boudreault ‘276 above) of the cyclopentyl group as taught by Wang, Ionkin, and Boudreault ‘848. 
The motivation of doing so would have been to provide 1) sterically bulky but is more compactly and rigidly organized as compared with a chain group having the same number of atoms as the structure, which keeps an appropriate intermolecular distance and increases degree of order in the molecular arrangement; as a result a charge career mobility in the device and device efficiency are increased, and the drive voltage is reduced, based on the teaching of Takizawa, 2) reduce the rate of radiationless deactivation, enhance photoluminescence efficiency, provide better sublimation for thin film deposition, minimize self-quenching; enhance electron mobility; and provide tunability of electroluminescent color, based on the teaching of Wang, 3) increase stability and volatility of the complex, reduces non-radiative decay rate and self-quenching, and enhance luminescence efficiency, based on the teaching of Ionkin, and 4) provide an organic light emitting device with higher external quantum efficiency and better device stability by having fluorine as a part of R group and having one carbon between the fluorine atom and the quinoline ring, based on teaching of Boudreault ‘848.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structure to be used to make an organic light emitting device.
The modification provides the following structure.

    PNG
    media_image25.png
    392
    542
    media_image25.png
    Greyscale

The First compound of Boudreault ‘276 as modified by Takizawa, Wang, Ionkin, and Boudreault ‘848 has identical structure as the first compound of the instant claim 1, wherein the first compound has a formula Ir(L1)2(L2)1, wherein L1 is 
    PNG
    media_image26.png
    215
    215
    media_image26.png
    Greyscale
, wherein X is S; each X1 to X9 are carbon; Rb is hydrogen; Ra is a combination of hydrogen, halide (fluorine), alkyl, and cycloalkyl (cyclopentyl); at least one Ra presents in the first compound includes at least one substituent R of Formula I, wherein R1 is fully fluorinated moiety of alkyl; R2 is hydrogen; L is a direct bond; and n is 3.
The modification also provides the organic light emitting device of Boudreault ‘276 as modified by Takizawa, Wang, Ionkin, and Boudreault ‘848 comprising an anode (ITO), an emission layer comprising the First compound of Boudreault ‘276 as modified by Takizawa, Wang, Ionkin, and Boudreault ‘848 as an emissive dopant and BAlq as a host, and a cathode (Al), wherein the material of the emission layer is equated with the composition. 
The composition (emission layer) comprising the First compound of Boudreault ‘276 as modified by Takizawa, Wang, Ionkin, and Boudreault ‘848 reads on the claimed limitations above but fails to teach that the First compound is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature; and the first compound is capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
It is reasonable to presume that the First compound of Boudreault ‘276 as modified by Takizawa, Wang, Ionkin, and Boudreault ‘848 is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature; and the first compound is capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses that the first compound of the invention is capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature in the instant specification ([062]) and capable of emitting light from a triplet excited state to a ground singlet state at room temperature ([067]).
The First compound of Boudreault ‘276 as modified by Takizawa, Wang, Ionkin, and Boudreault ‘848 have identical structure as Applicant’s embodiments of the first compound described in the instant specifications ([062]-[066], [068]-[071], [073]-[078]).
The First compound of Boudreault ‘276 as modified by Takizawa, Wang, Ionkin, and Boudreault ‘848 has identical structure as Applicant’s specific example Ir(LA884)2(LC22) (pages 29 and 36).
Therefore, the First compound of Boudreault ‘276 as modified by Takizawa, Wang, Ionkin, and Boudreault ‘848 are capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature and capable of emitting light from a triplet excited state to a ground singlet state at room temperature.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once compound of Boudreault ‘276 as modified by Takizawa, Wang, Ionkin, and Boudreault ‘848 is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The composition comprising the First compound of Boudreault ‘276 as modified by Takizawa, Wang, Ionkin, and Boudreault ‘848 has identical structure of LA884 of claim 26; thus, the compound reads on all the limitations of claims 1 and 26-27 (Note that the composition of Boudreault ‘276 as modified by Takizawa, Wang, Ionkin, and Boudreault ‘848 reads on all the limitations of claims 1-2, 5, 8, 10-11, 15, and 24, and the Organic light emitting device of Boudreault ‘276 as modified by Takizawa, Wang, Ionkin, and Boudreault ‘848 reads on all the limitations of claims 16-18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786